SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Vivian Wolocko appeals Judge Squatrito’s order granting defendants’ motions for summary judgment, denying Wolocko’s motion for partial summary judgment, and dismissing Wolocko’s claims brought pursuant to 42 U.S.C. §§ 1983 and 1985. We affirm for substantially the reasons stated by the district court. See Wolocko v. Town of Ridgefield, No. 98-1096, 2000 WL 565447 (D.Conn. March 31, 2000). We do not reach the issue of whether the district court properly dismissed Wolocko’s § 1985 claim, because she did not raise this issue on appeal. See United States v. Quiroz, 22 F.3d 489, 490 (2d Cir.1994) (“It is well established that an argument not raised on appeal is deemed abandoned”) (internal quotation marks and citation omitted).